FORM N-Q INVESTMENT COMPANY ACT FILE NUMBER(S) 811-08492 EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER: PRINCIPLED EQUITY MARKET FUND ADDRESS OF PRINCIPAL EXECUTIVE OFFICES 20 WILLIAM STREET WELLESLEY, MA 02481 NAME AND ADDRESS OF AGENT FOR SERVICE CHRISTOPHER Y. WILLIAMS 5 SUITE 317 AVE MARIA, FL 34142 REGISTRANT'S TELEPHONE NUMBER (239) 304-1679 DATE OF REPORTING PERIOD MARCH 31, 2013 PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Quantity Market Value COMMON STOCK 99.70% CONSUMER DISCRETIONARY 11.90% Auto Components Industry 0.22% Johnson Controls Incorporated Automobiles Industry 0.73% Ford Motor Company Harley-Davidson Incorporated Distributors Industry 0.75% Genuine Parts Company Household Durables Industry 0.45% D.R. Horton Incorporated Newell Rubbermaid Incorporated Stanley Black Decker Incorporated Hotels Restaurants & Leisure Industry 1.97% Darden Restaurants Incorporated McDonalds Corporation Starbucks Corporation Yum! Brand Incorporated Internet & Catalog Retail Industry 0.23% Priceline.com Incorporated Media Industry 2.84% Comcast Corporation Class A DirecTV Group Incorporated Gannett Incorporated Mcgraw Hill Company Incorporated Omnicom Group Time Warner Cable Class A Multiline Retail Industry 0.82% Kohls Corp Macy's Group Incorporated Target Corporation Specialty Retail Industry 3.38% American Eagle Outfitters Incorporated AutoNation Incorporated Best Buy Foot Locker Incorporated PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Specialty Retail Industry (continued) Home Depot Incorporated L Brands Incorporated Lowe's Companies Incorporated Office Depot Incorporated Staples Incorporated TJX Companies Incorporated Tiffany & Company Textiles Apparel & Luxury Goods Industry 0.51% Coach Incorporated Nike Incorporated CONSUMER DISCRETIONARY TOTAL CONSUMER STAPLES 11.28% Beverages Industry 2.91% Coca Cola Company Coca Cola Enterprises Pepsico Incorporated Food & Staples Retailing Industry 3.01% CVS/Caremark Corporation Costco Wholesale Corporation Safeway Incorporated Sysco Corporation Walgreen Company Whole Foods Market Incorporated Food Products Industry 3.33% Campbell Soup Company General Mills Incorporated Green Mountain Coffee Roaster HJ Heinz Company Kellogg Company The Hershey Company Household Products Industry 1.84% Procter & Gamble Company Personal Products Industry 0.19% Avon Products Incorporated CONSUMER STAPLES TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) ENERGY 10.95% Energy Equipment & Services Industry 2.77% Cameron International Corporation ERA Group Incorporated Ensco PLC Class A FMC Technologies Incorporated Halliburton Company Nabors Industries Limited National Oilwell Varco Incorporated Noble Corporation Baar Rowan Companies Incorporated Seacor Holdings Incorporated Oil Gas & Consumable Fuels Industry 8.18% Anadarko Petroleum Corporation Apache Corporation Cabot Oil & Gas Corporation Chesapeake Energy Cimarex Energy Company Devon Energy Corporation EOG Resources EQT Corporation Hess Corporation Hollyfrontier Corporation Kinder Morgan Marathon Oil Company Marathon Petroleum Corporation Murphy Oil Corporation Newfield Exploration Company Noble Energy Incorporated Peabody Energy Corporation Pioneer Natural Plains Exploration & Production Company Range Resources Corporation Southwestern Energy Company Spectra Energy Williams Companies Incorporated ENERGY TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) FINANCIALS 15.35% Capital Markets Industry 3.26% Ameriprise Financial Inc. Bank of New York Mellon Corporation Blackrock Incorporated Franklin Resources Incorporated Goldman Sachs Group Janus Capital Group Incorporated Morgan Stanley Northern Trust 87 Piper Jaffray Companies Price T Rowe Group Incorporated Schwab (Charles) Corporation State Street Corporation PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Commercial Banks Industry 3.39% BB&T Corporation Comerica Incorporated Fifth Third Bankcorp Keycorp M & T Bank Corporation PNC Financial Services Group Suntrust Banks Synovus Financial Corporation US Bankcorp Consumer Finance Industry 1.99% American Express Company Discover Financial Services Diversified Financial Services Industry 1.31% CME Group Incorporated Citigroup Incorporated Federal Home Loan Mortgage Association Federal National Mortgage Association Insurance Industry 4.27% AFLAC Incorporated Ace Limited Allstate Corporation Chubb Corporation Cincinnati Financial Erie Indemnity Company Class A Hartford Financial Services Group Lincoln National Corporation MBIA Incorporated MGIC Investment Corporation Marsh and McLennan Companies MetLife Incorporated Progressive Corporation Prudential Financial Renaissancere Holdinhs Limited The Travelers Companies Incorporated Unum Group Real Estate Investment Trusts (REITs) Industry 1.13% Plum Creek Timber Company ProLogis Incorporated REIT Simon Property Group Incorporated FINANCIALS TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) HEALTH CARE 12.25% Biotechnology Industry 4.16% Amgen Incorporated Biogen Idec Incorporated Gilead Sciences Incorporated Regeneron Pharmaceuticals Health Care Equipment & Supplies Industry 1.39% Carefusion Corporation Hill Rom Holdings Incorporated Medtronic Incorporated Health Care Providers & Services Industry 3.36% Amerisourcebergen Corp Cardinal Health Incorporated Express Scripts Holdings Company McKesson Corporation Quest Diagnostics Incorporated Pharmaceuticals Industry 3.34% Abbott Laboratories Abbvie Incorporated Allergan Incorporated HEALTH CARE TOTAL INDUSTRIAL 9.67% Air Freight & Logistics Industry 1.92% Fedex Corporation United Parcel Service Airlines Industry 0.15% Southwest Airlines Company Commercial Services & Supplies Industry - 0.71% Deluxe Corporation Pitney Bowes Incorporated Republic Services Group Electrical Equipment Industry 0.93% Emerson Electric Company Rockwell Automation Incorporated Industrial Conglomerates Industry 1.11% 3M Company PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Machinery Industry 2.14% Cummins Incorporated Deere and Company Flowserve Corporation Illinois Tool Works Incorporated 48 Kadant Incorporated Paccar Incorporated Snap On Incorporated Road & Rail Industry 2.25% CSX Corporation Norfolk Southern Corporation Union Pacific Corporation Trading Companies & Distributors Industry 0.46% Grainger, WW Incorporated United Rentals INDUSTRIAL TOTAL INFORMATION TECHNOLOGY 17.52% Communications Equipment Industry 2.64% Cisco Systems Incorporated JDS Uniphase Juniper Networks Motorola Solutions Incorporated Qualcomm Incorporated Tellabs Incorporated Computers & Peripherals Industry 4.57% Apple Incorporated Dell Inc. EMC Corporation Hewlett Packard Company Lexmark International Netapp Incorporated Qlogic Corporation Western Digital Electronic Equipment Instruments & Components Industry 0.23% Ingram Micro Incorporated Molex Incorporated Internet Software & Services Industry 2.31% EBay Incorporated Google Incorporated Class A PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) IT Services Industry 2.83% Automatic Data Processing Incorporated Cognizant Tech Solutions Class A Fidelity National Information Services Fiserv Incorporated MasterCard Corporation Paychex Incorporated Total System Services Incorporated Visa Incorporated Class A Western Union Company Semiconductors & Semiconductor Equipment Industry 2.97% Altera Corporation Analog Devices Incorporated Applied Materials Incorporated Broadcom Corporation Class A Intel Corporation KLA-Tencor Corporation LSI Corporation Lam Research Corporation Micron Technology Incorporated Nvidia Corporation Texas Instruments Xilinx Incorporated Software Industry 1.97% Adobe Systems Incorporated CA Incorporated Citrix Systems Incorporated Compuware Corporation Oracle Corporation Symantec Corporation INFORMATION TECHNOLOGY TOTAL MATERIALS 3.05% Chemicals Industry 1.37% Airgas Incorporated Praxair Incorporated The Mosaic Company Construction Materials Industry 0.16% Vulcan Material Company Containers & Packaging Industry 1.45% Aptargroup Incorporated Bemis Company Incorporated Owens-Illinois Incorporated Sealed Air Corporation PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Metals & Mining Industry 0.07% Cliffs Natural Resources Incorporated MATERIALS TOTAL TELECOMMUNICATION SERVICES 4.23% Diversified Telecommunication Services Industry 3.88% A T & T Corporation Centurylink Incorporated Frontier Communications Corporation Verizon Communications Wireless Telecommunication Services Industry 0.35% American Tower Corporation TELECOMMUNICATION SERVICES TOTAL UTILITIES 3.50% Gas Utilities Industry 1.74% Atmos Energy Corporation UGI Corporation WGL Holdings Electric Utilites Industry 0.82% Northeast Utilities Multi-Utilities Industry 0.32% CenterPoint Energy Incorporated Water Utilities Industry 0.62% American Water Works Company UTILITIES TOTAL Total common stocks (cost $20,693,188) CASH & OTHER ASSETS LESS LIABILITIES 0.30% Total Net Assets
